Name: Commission Regulation (EEC) No 324/90 of 7 February 1990 repealing Regulation (EEC) No 643/77 laying down rules for coupage and wine-making in free zones on the geographical territory of the Community in respect of wine products originating in third countries
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 No L 36/8 Official Journal of the European Communities 8 . 2. 90 COMMISSION REGULATION (EEC) No 324/90 of 7 February 1990 repealing Regulation (EEC) No 643/77 laying down rules for coupage and wine-making in free zones on the geographical territory of the Community in respect of wine products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (z), and in particular Article 70 (8) thereof, Whereas since the Council has by Regulation (EEC) No 3885/89 (3) repealed with effect from 1 January 1990 Council Regulation (EEC) No 353/79 of 5 February 1979 laying down the conditions for coupage and wine-making in the free zones on Community territory for wine products originating in third countries (4), which is no longer of practical value, Commission Regulation (EEC) No 643/77 (*) should also be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 643/77 is hereby repealed. Article 2 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. \ Done at Brussels, 7 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27, 3 . 1987, p. 1 . (2) OJ No L 128, 11 . 5: 1989, p. 31 . (3) OJ No L 378, 27. 12. 1989, p. 11 . (4) OJ No L 54, 5 . 3 . 1979, p. 94. (4 OJ No L 81 , 30 . 3 . 1977, p. 7.